internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-106646-03 cc psi bo4 taxpayer's name june taxpayer's identification no date of death date of conference legend decedent - corporation - - date - date dollar_figurea - - dollar_figureb - dollar_figurec - dollar_figured dollar_figuree - dollar_figuref - business x - - y dollar_figurew - - dollar_figurex issue whether amounts earned by corporation during the six month period after decedent’s death that were not distributed to the decedent’s estate as the sole shareholder during that period are excluded_property for purposes of determining the value of the stock of corporation included in decedent’s gross_estate under sec_2032 of the internal_revenue_code conclusion tam-106646-03 amounts earned by corporation during the six month period after decedent’s death that were not distributed to the decedent’s estate as the sole shareholder during that period are not excluded_property for purposes of sec_20_2032-1 of the estate_tax regulations facts decedent died on date at the time of his death decedent was the sole owner of percent of the issued and outstanding_stock of corporation the information submitted indicates that corporation is engaged in business x and during the year of decedent’s death employed y full-time personnel as of december 31st of the year of decedent’s death the book_value of corporation’s assets was dollar_figurew and shareholder equity totaled dollar_figurex the decedent’s estate timely filed form_706 united_states estate and generation-skipping_transfer_tax return on the return the executor elected under sec_2032 of the internal_revenue_code to value the assets includible in decedent’s gross_estate as of date the date six months after decedent’s death the alternate_valuation_date on the form_706 the executor reported the fair_market_value of decedent’s stock in corporation as dollar_figurea as of date the date of decedent’s death in determining the fair_market_value of decedent’s stock in corporation as of the alternate_valuation_date the appraiser retained by the estate used a guideline public company analysis and a discounted cash_flow analysis and averaged the values derived from these methods this average was then adjusted to reflect a premium for control and a marketability discount resulting in a determined fair_market_value as of the alternate_valuation_date of dollar_figureb at the request of the estate’s counsel the appraiser then adjusted the dollar_figureb value to reflect the election of alternate_valuation under sec_2032 and the provisions of sec_20_2032-1 of the estate_tax regulations specifically the appraiser was advised by the estate’s counsel that corporation’s earnings subsequent to decedent’s death constituted excluded_property under sec_20_2032-1 during the 6_month period between decedent’s date of death on date and the alternate_valuation_date on date corporation had earnings totaling dollar_figurec of that amount approximately dollar_figured was declared as dividends and distributed to decedent’s estate during the 6_month period the remaining earnings in the amount of dollar_figuree were retained by corporation and were not distributed by corporation during the 6_month period accordingly the estate’s appraiser determined that the value of decedent’s stock in corporation adjusted to reflect the election of alternate_valuation under sec_2032 and sec_20_2032-1 was dollar_figuref dollar_figureb-dollar_figuree on the estate_tax_return the value of decedent’s stock in corporation was included at tam-106646-03 dollar_figuref law and analysis under sec_2031 for federal estate_tax purposes the value of the gross_estate is determined by including the value at the time of the decedent’s death of all property real or personal tangible or intangible wherever situated sec_20_2033-1 of the regulations provides that interest and rents that have accrued as of the date of death constitute a part of the gross_estate similarly dividends which are payable to the decedent or his estate by reason of the fact that on or before the date of death the decedent was a stockholder of record constitute a part of the gross_estate sec_2032 provides that if the executor elects then the value of the gross_estate may be determined by valuing all the property included in the gross_estate as of the date that is six months after the date of decedent's death except that property distributed sold exchanged or otherwise_disposed_of within six months after the decedent's death is valued as of the date of distribution sale exchange or other_disposition sec_20_2032-1 provides that if the executor elects the alternate_valuation method under sec_2032 then all property interests are divided into included_property and excluded_property included_property encompasses all property interests existing at the date of the decedent's death that form a part of the decedent's gross_estate as determined under sec_2033 through all included_property is valued in accordance with the provisions of sec_2032 further such property interests remain included_property for purposes of valuing the gross_estate under the alternate_valuation method even though there is a change in the form of the property during the alternate_valuation period because the property is actually received or disposed of in whole or in part by the estate excluded_property is composed of property earned or accrued whether received or not after the decedent's death and during the alternate_valuation period with respect to any property interest existing at the date of the decedent's death that does not represent a form of included_property itself or the receipt of included_property excluded_property is excluded in valuing the gross_estate under the alternate_valuation as discussed below we do not believe these undistributed amounts constituted excluded_property we are not addressing assuming arguendo that these amounts were excluded_property whether the appraisal was correct in subtracting this amount from the value of corporation determined based on a discounted cash_flow in arriving at the value of corporation as of the alternate_valuation_date compare 66_tc_861 discussing the extent to which a lump sum of cash in that case insurance proceeds from a policy on the decedent’s life that was owned by the corporation might affect the value of a corporation determined based on a going_concern_value tam-106646-03 method sec_20_2032-1 provides the following specific guidance regarding the treatment of corporate stock under the alternate method of valuation stock of a corporation shares of stock in a corporation and dividends declared to stockholders of record on or before the date of the decedent’s death and not collected at the date of death constitute included_property of the estate on the other hand ordinary dividends out of earnings_and_profits whether in cash shares of the corporation or other_property declared to shareholders of record after the date of decedent’s death are excluded_property and are not to be valued under the alternate_valuation method if however dividends are declared to stockholders of record after the decedent's death with the effect that the shares of stock at the subsequent valuation_date do not reasonably represent the same included_property of the gross_estate as existed at the date of the decedent's death the dividends are included_property except to the extent that they are out of earnings_of the corporation after the date of the decedent's death for example if a corporation makes a distribution in partial_liquidation to stockholders of record during the alternate_valuation period which is not accompanied by a surrender of a stock certificate for cancellation the amount of the distribution received on stock included in the gross_estate is itself included_property except to the extent that the distribution was out of earnings_and_profits since the date of the decedent's death similarly if a corporation in which the decedent owned a substantial interest and which possessed at the date of the decedent's death accumulated_earnings_and_profits equal to its paid-in capital distributed all of its accumulated_earnings_and_profits as a cash dividend to stockholders of record during the alternate_valuation period the amount of the dividends received on stock includible in the gross_estate will be included in the gross_estate under the alternate_valuation method likewise a stock_dividend distributed under such circumstances is included_property these regulations reflect the supreme court’s decision in 312_us_443 1941_1_cb_434 in maass v higgins the applicable treasury regulation governing the optional alternate_valuation rules provided that in the case of stocks the value of the stock and the value of the right to dividends thereon constituted separable property and each constituted an element of the value of the stock thus under the regulation if a dividend was received during the alternate_valuation period the portion attributable to the period after death had to be included in full in the gross_estate the commissioner argued that under the regulation the amount received was either a payment on account of principal or a disposition of property existing on the date of death that was included in the gross_estate the court however concluded that tam-106646-03 dividends rents and interest received during the alternate_valuation period are commonly considered income rather than a payment or disposition of principal and are not to be included in the value of the gross_estate under the alternate method of valuation the court stated i n common understanding rents interest and dividends are income under the revenue acts if such items are collected by a decedent’s estate the executors are bound to return them and pay tax upon them as income in the case of a living holder such receipts are never treated as on account of principal nor does the promise to pay interest rents or dividends either to a living owner of the asset or to his executor after death which has not been legally_separated from the asset of which it is an incident have any market_value apart from the asset or bear any invariable relation to the value of the capital_asset t he promise to pay interest or rent or the expectancy of dividends upon stock the amount of such payments and other elements bearing upon the expectation of the receipt of income affect the value of any income producing property but these elements are not separately valued in appraising the worth of the asset at any given time it is the uniform practice to value the asset as an entirety taking into consideration all elements that go to give it value in the market emphasis added maass v higgins u s pincite - in reaching its conclusion the court also noted that t he method always adopted for valuation at death is the same used in fixing a sale price that is to take the market_value of the bond and add accrued interest to the date of transfer at the rate stipulated in the instrument it is not believed that congress in providing for two dates of valuation intended that a different method should be followed if one date were chosen rather than the other maass v higgins u s pincite the issue presented in the instant case is whether the amounts earned by corporation during the alternate_valuation period that were not distributed as a dividend to the shareholder and remained in corporate solution as of the alternate_valuation_date constitute excluded_property that is not included in the gross_estate the determinative question is whether these earnings represent a part of the property interest owned by the decedent at death or whether the earnings are in effect new property first owned by the estate richard b stephens et al federal estate_and_gift_taxation c 8th ed in this case we believe that it is clear based on applicable regulations rulings and case law that a necessary prerequisite for corporate earnings accumulated during the alternate_valuation period to be considered excluded_property under the regulations is that the earnings must be declared as a dividend or otherwise distributed during the tam-106646-03 alternate_valuation period initially we note that sec_20_2032-1 provides a general_rule that property earned or accrued after the date of death is considered excluded_property as noted above under sec_20_2033-1 of the regulations for estate_tax purposes dividends accrue on the stockholder record_date that is only after the dividends are declared see also 324_us_393 a dividend does not accrue for federal_income_tax purposes before the record_date thus prior to declaration or the record_date the dividend has not accrued and therefore is not excluded_property further d the regulation section specifically addressing the alternate value of corporate stock characterizes as excluded_property only those post- death corporate earnings that are actually distributed as a dividend either in cash or in stock there is no indication that in the absence of declaration or distribution these earnings could be excluded_property indeed in virtually all the revenue rulings issued by the irs addressing the application of the alternate_valuation rules in the case of post- death earnings by business entities the issue is presented only when the entity makes a distribution to the shareholder see eg revrul_76_234 1976_1_cb_271 capital_gain dividend paid_by a regulated_investment_company during the alternate_valuation period attributable solely to gains on stock held by the companies at the decedent’s death are excluded_property revrul_75_401 1975_2_cb_473 declared cash dividends attributable to earnings_and_profits accumulated after decedent’s death are excluded_property revrul_71_317 1971_2_cb_328 clarifying revrul_66_348 1966_2_cb_433 a portion of the net_proceeds from mineral production received during the alternate_valuation period constitute excluded_property similarly court decisions that have addressed the issue of excluded and included_property in a corporate context make it clear that an actual distribution to the shareholder of corporate property is a prerequisite to treatment as excluded_property for example in estate of 277_f2d_268 3rd cir cert_denied 364_us_819 aff’g 32_tc_262 during the alternate_valuation period the corporation distributed a common_stock dividend to each shareholder in proportion to the shareholders’ respective ownership of common_stock to account for the stock_dividend the corporation transferred a specific amount per share from earned surplus to permanent capitalization the facts indicated that accumulated earnings prior to the date of death were sufficient to fund the stock_dividend and earnings accumulated after the date of death and before declaration of the stock_dividend were also sufficient to fund the stock_dividend estate of schlosser t c pincite the estate’s executor elected alternate_valuation under the predecessor to sec_2032 and the issue presented was whether the stock_dividend was included_property to be included in general the term accrue is defined as to come into existence as an enforceable claim or right an accrued dividend is defined as a dividend that has been declared but not yet paid black’s law dictionary 7th ed tam-106646-03 in the value of the gross_estate the court held that the stock_dividend was included_property the court noted that the stock_dividend cannot be said to constitute new property distinct from the stock owned when the dividend was declared in neither case is it significant that additional certificates have been issued for the ownership rights embodied in the larger number of certificates are identical with those represented by the original stock the true stock_dividend has 'merely changed the form of the estate's investment by increasing the number of its shares ' citations omitted there has been no step toward the severance or distribution of part of the corporate estate emphasis added estate of schlosser v commissioner f 2d pincite in addressing the possibility that a portion of the stock_dividend may have been funded with post-death earnings the court commented admittedly the recent undistributed_earnings of the corporation which underlay the stock_dividend could be considered new property to the corporation but unless the corporate entity be ignored such accessions to the corporate estate benefit the stockholder only as an increase in the value of his stock in the absence of any dividend it would not even be argued that the corporate veil be pierced or that a stockholder acquires new property when the corporation earns a profit or accumulates a surplus emphasis added estate of schlosser v commissioner f 2d pincite thus the court viewed a corporate distribution as a prerequisite to characterization as excluded_property similarly in maass v higgins supra the items the court held to be excluded_property in these consolidated cases consisted of interest rents and dividends actually received by the estates that had been legally_separated from the asset of which it is an incident maass v higgins u s pincite in 586_fsupp_500 no d texas the court concluded contrary to revrul_71_317 cited above that proceeds from the sale of oil_and_gas interests during the alternate_valuation_date were excluded_property in reaching its conclusion that the sales proceeds were not part of the estate principal existing on the date of death the court noted that t he concept of separation became the touchstone for later decisions which in each instance analyzed whether proceeds during the interim period constituted principal or income by determining whether they had been severed from the asset or added to the asset estate of johnston v united_states f_supp pincite in bartram v united_states u s t c big_number a f t r 2d d conn the court held that capital_gains dividends declared and paid_by a mutual_fund during the alternate_valuation period were excluded_property in reaching this conclusion the court noted that the third circuit in estate of schlosser tested the tam-106646-03 applicability of maass by determining whether there had been a ‘step towards the severance or distribution of part of the corporate estate ’ see also 282_f2d_405 9th cir it is well settled that cash dividends_paid out to the survivor after the date of death are his own original property for purposes of sec_811 the section defining gross_estate under the internal_revenue_code_of_1939 emphasis added 260_f2d_818 5th cir stock_dividends paid on stock transferred within three years of death were not includible in the gross_estate under the predecessor to sec_2035 where the declared stock_dividends reflected the capitalization of after-transfer earnings these regulations rulings and cases make it clear that in order for post-death corporate earnings to be considered excluded_property under sec_2032 the property must be sufficiently severed from the corporate estate prior to such severance these amounts have not been earned or accrued by the estate or the beneficiary of the shares rather these amounts are part of the corporate estate and are reflected in the value of the corporate stock the value of the stock on the alternate_valuation_date properly includes post-death appreciation and depreciation during the alternate_valuation period which is directly effected by profits and losses during that period these amounts are a part of the corporate assets until the corporation severs these assets from the corporate estate and the assets pass to the shareholders finally to the extent the taxpayer’s argument results in the use of a different method to value stock subject_to alternate_valuation than is used in the absence of the alternate_valuation election the position conflicts with the court’s decision in maass v higgins indicating that the alternate_valuation provision in providing for two dates of valuation was not intended to sanction different methods of valuation if one valuation_date were chosen rather than the other maass v higgins u s pincite the taxpayer contends that post-death corporate earnings are per se excluded_property citing sec_20_2031-1 providing that property earned or accrued whether received or not after the decedent's death and during the alternate_valuation period with respect to property existing on the date of death is excluded_property however as noted above for federal estate_tax purposes there is no accrual of corporate earnings to the shareholder prior to the declaration of the dividend and the shareholder record_date thus the corporate earnings in this case do not constitute property earned or accrued within the meaning of sec_20_2032-1 further sec_20_2032-1 the regulation specifically addressing the alternate_valuation of corporations and the cases cited above make it clear that a necessary prerequisite for characterization as excluded_property is a severance of earnings_and_profits from the corporate estate estate of schlosser v commissioner f 2d pincite thus we do not believe that the regulations contain any per se rule the taxpayer next argues that it is clear that under sec_20_2032-1 ordinary dividends declared after the date of death are excluded_property in this case the tam-106646-03 decedent owned percent of the stock in corporation and therefore decedent’s estate could have withdrawn and distributed earnings at any time with or without formal action consequently the taxpayer argues that in this case the declaration of dividends would have been a mere ministerial_act or formality that under the regulations should not constitute a prerequisite to qualification as excluded_property we have not reviewed whether under the corporate by-laws or other documents and rules governing the operation of corporation the declaration of a dividend by corporation that is engaged in business x had a book_value of dollar_figurew and employed y personnel would be a mere formality or ministerial_act in any event we do not believe that sec_20_2032-1 draws any distinction between a corporation controlled by the decedent’s estate and one that is not so controlled in determining what constitutes excludible property indeed such a test dependent on the extent to which a shareholder could influence corporate actions would be difficult if not impossible to apply rather as discussed above the test that is applicable requires a severance of the earnings_and_profits accordingly earnings_of corporation totaling dollar_figuref that were not declared by corporation as dividends and distributed to decedent’s estate during the alternate_valuation period are not excluded_property for purposes of sec_20_2032-1 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent - end -
